DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the application filed on 07 May 2020.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07 May 2020. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mondragon et al. (US Patent 11,012,873).
With respect to claim 19, Mondragon teaches A method comprising: 
identifying, by a processing system including a processor, a forecasted demand within a network over a first time period, wherein the network includes a plurality of cells; (platform forecasts traffic demand and a quantity of user devices during a future time period, figure 6)
predicting, by the processing system, an availability of resources in the network over the first time period; (predicting network capacity for future time period and network capacity it determined, Column 1 lines 40-45 and figure 6)
determining, by the processing system, that the forecasted demand within the first time period exceeds the availability of resources in the network over the first time period relative to a threshold; (comparing the one of the first traffic demand or the second traffic demand and a traffic capacity of the portion of the wireless network to determine whether the one of the first traffic demand or the second traffic demand is within a threshold of or exceeds the traffic capacity, Figure 6) and 
responsive to the determining, causing, by the processing system, an upgrade of a capacity of the network, wherein the upgrade of the capacity comprises one or both of: 
deploying a new cell in the network, wherein the new cell is not included in the plurality of cells, (process may include identifying one or more autonomous vehicles to deploy for the portion of the wireless network when the one of the first traffic demand or the second traffic demand is within the threshold of or exceeds the traffic capacity. Each of the one or more autonomous vehicles may include one of an autonomous automobile, an autonomous bus, an unmanned aerial vehicle, or a robot. the one or more autonomous vehicles may be provided with antennas that provide the temporary wireless network for the portion of the wireless network, figure 6) and 
increasing a wireless spectrum allocation of a first cell of the plurality of cells
Allowable Subject Matter
s 1-18 are allowed.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gomes et al. (US Publication 2010/0103820) discloses a disparity in signal coverage over the coverage area between a first cell and a second cell, wherein the first cell operates at a different frequency spectrum or frequency band from the second cell and wherein the network node determines the disparity in signal coverage by analyzing network data collected for the first and second cells. The method determines when the disparity in signal coverage meets a set criterion; and when the disparity in signal coverage meets the set criterion, adjusting coverage shape of one of the first cell and the second cell over the coverage area to reduce the disparity, wherein the adjusting of the coverage shape is performed by tilting signal coverage of the antenna at the transmission point.

Yanover et al. (US Publication 2014/0092731) discloses the radio controller platform provides the applications with access to radio access network (RAN) information and a command interface. An application programming interface is defined between the applications and the radio controller. The radio controller collects information from the RAN node and makes that information available to the applications. The applications also provide input information to the radio controller, such as in the form of a commands or a radio controller policy. The radio controller policy rules from the applications are executed by the radio controller or direct the radio controller to query one of the applications for an instruction.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABDULLAHI AHMED/               Examiner, Art Unit 2472